929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.KRYSTAL CADILLAC-OLDS-GMC TRUCK, INCORPORATED, Plaintiff-Appellee,v.William Patrick BARNETT, Defendant-Appellant.
No. 90-1118.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1991.Decided April 1, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Catherine C. Blake, Magistrate Judge.  (CA-88-3123-JFM)
William Patrick Barnett, appellant pro se.
Karen Jean Krask, Miles & Stockbridge, Frederick, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
William Patrick Barnett appeals from the magistrate judge's1 orders enforcing a settlement agreement and denying reconsideration.2   Our review of the record and the magistrate judge's memorandum discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Krystal Cadillac-Olds-GMC Truck, Inc. v. Barnett, CA-88-3123-JFM (D.Md. Aug. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The magistrate judge exercised jurisdiction over the matter pursuant to 28 U.S.C. Sec. 636(c)


2
 Barnett's motion to vacate the magistrate judge's order is not properly before the Court, this appeal having been noticed prior to the filing of the motion